DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to for minor informalities.
Line 1 should state “An adaptor” instead of “this adaptor” to more clearly provide antecedent basis for the adaptor.
Line 2 should state “a drug delivery device” instead of “said drug delivery device” since antecedent basis has not been provided for the drug delivery device.
Line 3 should state “a connector” instead of “the connector” since antecedent basis has not been provided for the connector.
 Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 line 1 objected to because of the following informalities:   
Line 1 recites “adaptor for connecting”. Examiner suggests replacing “adaptor for connecting” with “an adaptor for connecting” to more clearly introduce the adapter.
Claim 2-12, line 1 objected to because of the following informalities:  
Line 1 of claim 2-12 recites “adaptor according to”. Examiner suggests replacing “adaptor according to” with “the adaptor according to” to more clearly refer back to the adaptor previously introduced. 
Claim 12, line 2 objected to because of the following informalities:   
Line 2 recites “wherein the at least deformable element”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “wherein the at least deformable element” with “wherein the at least one deformable element”.
Claim 13 line 1 objected to because of the following informalities:   
Line 1 recites “drug delivery device comprising”. Examiner suggests replacing “drug delivery device comprising” with “a drug delivery device comprising” to more clearly introduce the drug delivery device.
Line 4 recites “an adaptor according to claim 1”. Examiner suggests replacing “an adaptor according to claim 1” with “the adaptor according to claim 1” to properly refer back to the adaptor of claim 1 which antecedent basis has been provided for already.
Claim 14 line 1 objected to because of the following informalities:
Line 1 recites “method for connecting”. Examiner suggests replacing “method for connecting” with “a method for connecting” to more clearly introduce the method.
Line 1-3 recites “an adaptor according to claim 1”. Examiner suggests replacing “an adaptor according to claim 1” with “the adaptor according to claim 1” to properly refer back to the adaptor of claim 1 which antecedent basis has been provided for already.
Line 8 recites “so as to secure the connector”. Examiner suggests replacing “so as to secure the connector” with “to secure the connector” to put the claim in clearer form.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 3,
Line 3 recites “the distal end of the adaptor”. There is insufficient antecedent basis for the limitation in this claim. Claim 1 which claim 3 depends on recites “said distal region having a distal end”. It is unclear if the distal end of the adapter is intended to be the same as the distal end of the distal region. Appropriate correction is required. Examiner suggests amending line 3 to recite “the distal end of the distal region” if intended to be the same. For examination purposes Examiner construes “the distal end of the adaptor” to be the same as “the distal end of the distal region”.
In regard to claim 5,
Line 2 recites “the distal end of the tubular body”. There is insufficient antecedent basis for the limitation in this claim. Claim 1 which claim 5 depends on recites “said distal region having a distal end” and also a distal region of the tubular body. It is unclear if the distal end of the tubular body is intended to be the same as the distal end of the distal region or the same as the distal region or different from both. Appropriate correction is required. Examiner suggests amending line 2 to recite “the distal end of the distal region”. For examination purposes Examiner construes “the distal end of the tubular body” to be the same as “the distal end of the distal region”.
In regard to claim 6,

In regard to claim 7,
Line 2 recites “the distal end of the tubular body”. There is insufficient antecedent basis for the limitation in this claim. Claim 1 which claim 7 depends on recites “said distal region having a distal end” and also a distal region of the tubular body. It is unclear if the distal end of the tubular body is intended to be the same as the distal end of the distal region or the same as the distal region or different from both. Appropriate correction is required. Examiner suggests amending line 2 to recite “the distal end of the distal region”. For examination purposes Examiner construes “the distal end of the tubular body” to be the same as “the distal end of the distal region”.
In regard to claim 10,
Line 3 recites “the distal end of the tubular body”. There is insufficient antecedent basis for the limitation in this claim. Claim 1 which claim 10 depends on recites “said distal region having a distal end” and also a distal region of the tubular body. It is unclear if the distal end of the tubular body is intended to be the same as the distal end of the distal region or the same as the distal region or different from both. Appropriate correction is required. Examiner suggests amending line 2 to recite “the distal end of the distal region”. For examination purposes Examiner construes “the distal end of the tubular body” to be the same as “the distal end of the distal region”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12, and 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first interpretation of Korogi (U.S. PG publication 20060192164).
In regard to claim 1,

[AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: textbox (Free end)][AltContent: textbox (Distal opening)][AltContent: arrow][AltContent: textbox (Item 15)][AltContent: connector][AltContent: textbox (Item 5)][AltContent: connector][AltContent: textbox (Tubular body)][AltContent: connector][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale

Korogi discloses adaptor (see entire structure shown in figure 28) for connecting a drug delivery device (device that can be connected to item 260, i.e. a tube that can deliver a drug; see paragraph [0072]) to a connector (figure 3, item 79; Examiner notes “for connecting a drug delivery device to a connector” is an intended use limitation and due to the structure of the adaptor the adaptor is fully capable of achieving the intended use limitation; Examiner notes although figure 3 is from a different embodiment reference is made for exemplary purposes to illustrate how the adaptor/elastic member functions when a connector is attached), the adaptor comprising a tubular body (see figure 28 above) said tubular body having a proximal region (see figure 28 above) and a distal region (see figure 28 above), the proximal region being configured to engage a distal tip of said drug delivery device (paragraph [0072]; Examiner notes “being configured to engage a distal tip of said drug delivery device” is an intended use limitation and the proximal region as supported by paragraph [0072] is fully capable of being connected to a distal tip of a drug delivery device i.e. tube of a complimentary shape) and the 
In regard to claim 2,
[AltContent: textbox (Longitudinal axis)][AltContent: connector][AltContent: textbox (Plane tangential to said crest)][AltContent: connector][AltContent: textbox (Internal thread)][AltContent: arrow][AltContent: textbox (Crest)][AltContent: arrow]
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale

Korogi discloses adaptor according to claim 1, wherein the distal region comprises an internal thread (see figure 28 above) comprising a crest (see figure 28 above) and the free end of the at least one deformable element inwardly extends beyond a plane tangential to said crest in a rest position in which the connector is away from the adaptor (see figure 28 above). 
In regard to claim 3,
Korogi discloses adaptor according to claim 2, wherein at least a portion of the internal thread is configured to be visible to a user when viewing the distal end of the adaptor in a longitudinal direction (see figure 28 above wherein as shown at least a portion of the internal thread is configured to be visible to a user when viewing the distal end of the adaptor in a longitudinal direction; Examiner notes “configured to be visible to a user when viewing the distal end of the adaptor in a longitudinal direction” is an intended use limitation and due to the structure of the distal end of the adaptor at least a portion of the internal thread is fully capable of being visible to a user when viewing the distal end of the adaptor in a longitudinal direction).

[AltContent: arrow][AltContent: textbox (Internal wall)][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: textbox (Free end)][AltContent: textbox (Distal opening)][AltContent: arrow][AltContent: textbox (Item 15)][AltContent: connector][AltContent: textbox (Item 5)][AltContent: connector][AltContent: textbox (Tubular body)][AltContent: connector][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale

Korogi discloses adaptor according to claim 1, wherein the tubular body comprises an internal wall (see figure 28 above), and the free end of the at least one deformable element comprises a lower side wall (see figure 28 above, item 15) configured to lean against said internal wall when the connector is introduced inside the tubular body (see position shown in figure 3 which shows the lower side wall 15 leaning against an internal wall of the tubular body; as noted above the invention of figure 28 would function the same as the invention of figure 1-3 when connector 79 is introduced and therefore reference is made to figure 3 for exemplary purposes only; paragraph [0056]).
In regard to claim 5,
[AltContent: arrow][AltContent: textbox (Axial shoulder)][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: textbox (Free end)][AltContent: textbox (Distal opening)][AltContent: arrow][AltContent: textbox (Item 15)][AltContent: connector][AltContent: textbox (Item 5)][AltContent: connector][AltContent: textbox (Tubular body)][AltContent: connector][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale


Korogi discloses adaptor according to claim 1, wherein the distal end of the tubular body comprises an axial shoulder (see figure 28 above), and wherein the at least one deformable element abuts on said axial shoulder (see position shown in figure 3 which shows item 15 abutting on the axial shoulder; as noted above the invention of figure 28 would function the same as the invention of figure 1-3 when connector 79 is introduced and therefore reference is made to figure 3 for exemplary purposes only; paragraph [0056]).
In regard to claim 6,
[AltContent: textbox (Inner radial rim)][AltContent: arrow][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: textbox (Free end)][AltContent: textbox (Distal opening)][AltContent: arrow][AltContent: textbox (Item 15)][AltContent: connector][AltContent: textbox (Item 5)][AltContent: connector][AltContent: textbox (Tubular body)][AltContent: connector][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale

Korogi discloses adaptor according to claim 1, wherein the distal end of the tubular body comprises an inner radial rim (see figure 28 above) and wherein the at least one deformable element abuts on said inner radial rim (see position shown in figure 3 which shows item 15 abutting on the inner radial rim; as noted above the invention of figure 28 would function the same as the invention of figure 1-3 when connector 79 is introduced and therefore reference is made to figure 3 for exemplary purposes only; paragraph [0056]).
In regard to claim 7,
[AltContent: arrow][AltContent: textbox (Groove)][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: textbox (Free end)][AltContent: textbox (Distal opening)][AltContent: arrow][AltContent: textbox (Item 15)][AltContent: connector][AltContent: textbox (Item 5)][AltContent: connector][AltContent: textbox (Tubular body)][AltContent: connector][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale

Korogi discloses adaptor according to claim 1, wherein the distal end of the tubular body comprises a groove (see figure 28 above), and the at least one deformable element comprises a portion (item 15) located into said groove (see position shown in figure 3 which shows item 15 in the groove; as noted above the invention of figure 28 would function the same as the invention of figure 1-3 when connector 79 is introduced and therefore reference is made to figure 3 for exemplary purposes only; paragraph [0056]). 
In regard to claim 8,
[AltContent: textbox (Plane substantially parallel)][AltContent: connector][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Distal opening)][AltContent: arrow][AltContent: textbox (Item 15)][AltContent: connector][AltContent: textbox (Item 5)][AltContent: connector][AltContent: textbox (Tubular body)][AltContent: connector][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale

Korogi discloses adaptor according to claim 1, wherein the free end of the at least one deformable element distally extends at an angle to a plane substantially parallel to the distal opening in a rest position (position shown in figure 28) in which the connector is away from the adaptor (see position in figure 28 above). 
In regard to claim 9,
[AltContent: textbox (Upper side wall)][AltContent: ][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: textbox (Free end)][AltContent: textbox (Item 15)][AltContent: connector][AltContent: textbox (Item 5)][AltContent: connector][AltContent: textbox (Tubular body)][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale

Korogi discloses adaptor according to claim 1, wherein the free end of the at least one deformable element comprises a rounded or chamfered upper side wall (see figure 28 wherein the upper side wall is rounded). 
In regard to claim 12,
Korogi discloses adaptor according to claim 1, wherein the at least deformable element is elastically deformable (paragraph [0015] and [0056]). 
In regard to claim 14,
Korogi discloses method for connecting a connector (figure 3, item 79) onto an adaptor according to claim 1 (see rejection of claim 1 above), wherein the method comprises the steps of:
sagging the free end of the at least one deformable element towards the proximal region of the adaptor by slidingly engaging said connector through the distal opening of the adaptor (see figure 3 and note above about reference to figure 3 for example purposes; paragraph [0056])
. 
Claims 1-3, 5-9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a second interpretation of Korogi (U.S. PG publication 20060192164). Examiner notes the second interpretation differs from the first interpretation in regards to the free end.
In regard to claim 1,
[AltContent: ][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Free end)][AltContent: textbox (Distal opening)][AltContent: arrow][AltContent: textbox (Item 15)][AltContent: connector][AltContent: textbox (Item 5)][AltContent: connector][AltContent: textbox (Tubular body)][AltContent: connector][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale

 Korogi discloses adaptor (see entire structure shown in figure 28) for connecting a drug delivery device (device that can be connected to item 260, i.e. a tube that can deliver a drug; see paragraph [0072]) to a connector (figure 3, item 79; Examiner notes “for connecting a drug delivery device to a connector” is an intended use limitation and due to the structure of the adaptor the adaptor is fully capable of achieving the intended use limitation; Examiner notes although figure 3 is from a different 
In regard to claim 2,
[AltContent: textbox (Longitudinal axis)][AltContent: connector][AltContent: textbox (Plane tangential to said crest)][AltContent: connector][AltContent: textbox (Internal thread)][AltContent: arrow][AltContent: textbox (Crest)][AltContent: arrow]
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale

Korogi discloses adaptor according to claim 1, wherein the distal region comprises an internal thread (see figure 28 above) comprising a crest (see figure 28 above) and the free end of the at least one deformable element inwardly extends beyond a plane tangential to said crest in a rest position in which the connector is away from the adaptor (see figure 28 above). 
In regard to claim 3,
Korogi discloses adaptor according to claim 2, wherein at least a portion of the internal thread is configured to be visible to a user when viewing the distal end of the adaptor in a longitudinal direction (see figure 28 above wherein as shown at least a portion of the internal thread is configured to be visible to a user when viewing the distal end of the adaptor in a longitudinal direction; Examiner notes “configured to be visible to a user when viewing the distal end of the adaptor in a longitudinal direction” is an intended use limitation and due to the structure of the distal end of the adaptor at least a portion of the internal thread is fully capable of being visible to a user when viewing the distal end of the adaptor in a longitudinal direction).

[AltContent: textbox (Axial shoulder)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Free end)][AltContent: textbox (Distal opening)][AltContent: arrow][AltContent: textbox (Item 15)][AltContent: connector][AltContent: textbox (Item 5)][AltContent: connector][AltContent: textbox (Tubular body)][AltContent: connector][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale

Korogi discloses adaptor according to claim 1, wherein the distal end of the tubular body comprises an axial shoulder (see figure 28 above), and wherein the at least one deformable element abuts on said axial shoulder (see position shown in figure 3 which shows item 15 abutting on the axial shoulder; as noted above the invention of figure 28 would function the same as the invention of figure 3 when connector 79 is introduced and therefore reference is made to figure 1-3 for exemplary purposes only; paragraph [0056]).
In regard to claim 6,
[AltContent: textbox (Inner radial rim)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Free end)][AltContent: textbox (Distal opening)][AltContent: arrow][AltContent: textbox (Item 15)][AltContent: connector][AltContent: textbox (Item 5)][AltContent: connector][AltContent: textbox (Tubular body)][AltContent: connector][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale


Korogi discloses adaptor according to claim 1, wherein the distal end of the tubular body comprises an inner radial rim (see figure 28 above) and wherein the at least one deformable element abuts on said inner radial rim (see position shown in figure 3 which shows item 15 abutting on the inner radial rim; as noted above the invention of figure 28 would function the same as the invention of figure 3 when connector 79 is introduced and therefore reference is made to figure 1-3 for exemplary purposes only; paragraph [0056]).
In regard to claim 7,
[AltContent: textbox (Groove )][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Free end)][AltContent: textbox (Distal opening)][AltContent: arrow][AltContent: textbox (Item 15)][AltContent: connector][AltContent: textbox (Item 5)][AltContent: connector][AltContent: textbox (Tubular body)][AltContent: connector][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale

Korogi discloses adaptor according to claim 1, wherein the distal end of the tubular body comprises a groove (see figure 28 above), and the at least one deformable element comprises a portion (item 15) located into said groove (see position shown in figure 3 which shows item 15 in the groove; as noted above the invention of figure 28 would function the same as the invention of figure 1-3 when connector 79 is introduced and therefore reference is made to figure 3 for exemplary purposes only; paragraph [0056]). 
In regard to claim 8,
[AltContent: textbox (Plane substantially parallel)][AltContent: connector][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Distal opening)][AltContent: arrow][AltContent: textbox (Item 15)][AltContent: connector][AltContent: textbox (Item 5)][AltContent: connector][AltContent: textbox (Tubular body)][AltContent: connector][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale

Korogi discloses adaptor according to claim 1, wherein the free end of the at least one deformable element distally extends at an angle to a plane substantially parallel to the distal opening in a rest position (position shown in figure 28) in which the connector is away from the adaptor (see position in figure 28 above). 
In regard to claim 9,
[AltContent: textbox (Upper side wall)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Free end)][AltContent: textbox (Item 15)][AltContent: connector][AltContent: textbox (Item 5)][AltContent: connector][AltContent: textbox (Tubular body)][AltContent: connector][AltContent: connector][AltContent: connector] 
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale

Korogi discloses adaptor according to claim 1, wherein the free end of the at least one deformable element comprises a rounded or chamfered upper side wall (see figure 28 wherein the upper side wall is rounded). 
In regard to claim 12,
Korogi discloses adaptor according to claim 1, wherein the at least deformable element is elastically deformable (paragraph [0015] and [0056]). 
In regard to claim 14,
Korogi discloses method for connecting a connector (figure 3, item 79) onto an adaptor according to claim 1 (see rejection of claim 1 above), wherein the method comprises the steps of:
sagging the free end of the at least one deformable element towards the proximal region of the adaptor by slidingly engaging said connector through the distal opening of the adaptor (see figure 3 and note above about reference to figure 3 for example purposes; paragraph [0056])
. 
Claims 1, 5-7, 9, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauppi (U.S. PG publication 20120153613).
[AltContent: textbox (Tubular body)]In regard to claim 1,
[AltContent: connector][AltContent: oval][AltContent: textbox (Free end)][AltContent: arrow][AltContent: textbox (Distal opening)][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    236
    543
    media_image2.png
    Greyscale

Kauppi discloses adaptor (figure 1, item 1) for connecting a drug delivery device (device that can be connected to item 5 i.e. tube that could deliver drugs; paragraph [0022]) to a connector (figure 1, item 3; Examiner notes “for connecting a drug delivery device to a connector” is an intended use limitation and due to the structure of the adaptor the adaptor is fully capable of achieving the intended use limitation), the adaptor comprising a tubular body (see figure 1 above) said tubular body having a proximal region (see figure 1 above) and a distal region (see figure 1 above), the proximal region being configured to engage a distal tip of said drug delivery device (paragraph [0022]; Examiner notes “being configured to engage a distal tip of said drug delivery device” is an intended use limitation and the proximal region as supported by paragraph [0022] is fully capable of being connected to a distal tip of a drug delivery device i.e. tube of a complimentary shape) and the distal region being configured to be connected to the connector (see figure 2, item 3), said distal region having a distal end (see figure 1 
[AltContent: textbox (Axial shoulder)]In regard to claim 5,
[AltContent: connector][AltContent: oval][AltContent: textbox (Free end)][AltContent: connector][AltContent: oval][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    236
    543
    media_image2.png
    Greyscale

Kauppi discloses adaptor according to claim 1, wherein the distal end of the tubular body comprises an axial shoulder (see figure 1 above), and wherein the at least one deformable element (item 2) abuts on said axial shoulder (see figure 1 above).
In regard to claim 6,
[AltContent: arrow][AltContent: textbox (Inner radial rim)][AltContent: textbox (Free end)][AltContent: connector][AltContent: oval][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    236
    543
    media_image2.png
    Greyscale

Kauppi discloses adaptor according to claim 1, wherein the distal end of the tubular body comprises an inner radial rim (see figure 1 above) and wherein the at least one deformable element abuts on said inner radial rim (see figure 1 above).
In regard to claim 7,
[AltContent: arrow][AltContent: textbox (Groove)][AltContent: textbox (Free end)][AltContent: connector][AltContent: oval][AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Distal region)][AltContent: textbox (Proximal region)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    236
    543
    media_image2.png
    Greyscale

Kauppi discloses adaptor according to claim 1, wherein the distal end of the tubular body comprises a groove (see figure 1 above), and the at least one deformable element comprises a portion located into said groove (see figure 1 above). 
In regard to claim 9,
[AltContent: textbox (Upper side wall)][AltContent: arrow]
    PNG
    media_image2.png
    236
    543
    media_image2.png
    Greyscale

Kauppi discloses adaptor according to claim 1, wherein the free end of the at least one deformable element comprises a rounded or chamfered upper side wall (rounded upper side wall as shown in figure 1 above)
In regard to claim 11,

    PNG
    media_image3.png
    370
    810
    media_image3.png
    Greyscale

Kauppi discloses adaptor according to claim 1, wherein the free end of the at least one deformable element has an inwardly decreasing cross sectional width (see figure 1 above). 
In regard to claim 12,
Kauppi discloses adaptor according to claim 1, wherein the at least deformable element (item 2) is elastically deformable (paragraph [0024]). 

Kauppi discloses method for connecting a connector (figure 1, item 3) onto an adaptor according to claim 1 (see rejection of claim 1 above), wherein the method comprises the steps of:
sagging the free end of the at least one deformable element towards the proximal region of the adaptor by slidingly engaging said connector through the distal opening of the adaptor (see position in figure 2 vs. figure 1; paragraph [0024]-[0025]),
[AltContent: arrow][AltContent: textbox (External wall)]
    PNG
    media_image2.png
    236
    543
    media_image2.png
    Greyscale

connecting an external wall (see figure 1 above; Examiner notes the wall labeled is external to the threaded portion) of said connector with the distal region of the adaptor so as to secure the connector to the adaptor (see figure 1 above; Examiner notes all walls of the connector are connected to the distal region due to the engagement of the threads 10 and seal 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the second interpretation of Korogi (U.S. PG publication 20060192164).
[AltContent: textbox (Connecting portion)][AltContent: textbox (Base portion)]In regard to claim 10,
[AltContent: ][AltContent: ][AltContent: ][AltContent: connector][AltContent: textbox (Free end)][AltContent: textbox (Item 5)] 
    PNG
    media_image1.png
    404
    334
    media_image1.png
    Greyscale

Korogi discloses adaptor according to claim 1, wherein the at least one deformable element (see figure 1-3, and annotated figure 28 above, item 5 and paragraph [0056]; Examiner notes although item 5 
[AltContent: ]A first embodiment of Korogi fails to disclose the connecting portion is substantially thinner than both the base portion and the free end of the at least one deformable element.
[AltContent: textbox (Free end)][AltContent: ][AltContent: textbox (Base portion)][AltContent: connector]
    PNG
    media_image4.png
    416
    481
    media_image4.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the at least one deformable element of the first embodiment of Korogi with the at least one deformable element of the second embodiment which includes the connecting portion is substantially thinner than both the base portion and the free end of the at least one deformable element, as taught by the second embodiment of Korogi, for the purpose of assisting with valve opening (paragraph [0058] of Korogi).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Korogi (U.S. PG publication 20060192164) further in view of Fangrow (U.S. PG publication 20080287920). Examiner notes the rejection of claim 13 applies to both the first and second interpretation of Korogi.
In regard to claim 13,
Korogi discloses an adaptor according to claim 1 (see rejection of claim 1 above) configured to be used with the distal tip of the drug delivery device (see figure 28 wherein the distal tip of the drug delivery device i.e. tube of complementary shape to item 260 which has a distal tip that can deliver a drug is fully capable of being connected to item 260 of figure 28; paragraph [0072]).

Fangrow teaches drug delivery device (figure 9, item 13; paragraph [0179]; Examiner notes the tube is construed as a drug delivery device as it is capable of delivering drugs due to its structure) comprising a distal tip (tip of tube shown in figure 9 connected to item 10), said distal tip defining an axial passageway for the transfer of a product contained in said drug delivery device (see figure 9, item 13 and paragraph [0179]), wherein the distal tip of the drug delivery device further comprises an adaptor (figure 9, item 10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korogi to include the tubing of Fangrow which would be attached to item 260 of Korogi, as taught by Fangrow, therefore resulting in drug delivery device comprising a distal tip, said distal tip defining an axial passageway for the transfer of a product container in said drug delivery device, wherein the distal tip of the drug delivery device further comprises an adaptor according to claim 1 for the purpose of enabling the delivery of a fluid (paragraph [0134]-[0135] of Fangrow).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783